DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-15-2021 has been entered.

Claims 6-10 have been canceled.  Claims 1 and 3-5 have been amended and are under consideration.

Priority
Applicant argues against the loss of an earlier effective filing date through 60/735,701.  Applicant argues that Figure 2 of the ‘701 application is identical to Table 2 of the instant application and provides support for the synergistic effect of the combination ofPDX101 with melphelan.  Figure 2/Table 2 shows a synergistic effect for 2 of the 3 myeloma cell lines wherein the cell lines are subjected to 1) PXD-101, followed by a combination of PXD-101 and melphelan, or 2) the cells are subjected to melphalan, followed by melphalan in combination with PXD-101.  Instant claims 1, 3 and 4 are not limited to myeloma.  Claims 1 and 3 encompass any type of cancer and claim 4 encompasses any type of hematological cancer. The 60/735,701 application describes only synergy in the treatment of myelomas with PXD101 and melphalan and does not support synergy in the treatment of other forms of cancer, or other types of hematological cancers by administration of PXD-101 and melphelan.  Accordingly, claims 1, 3, and 4 are considered to have the effective filing date of 11-10-2006.  Claim 5 limited to multiple myeloma is considered to have the earlier effective filing date of 11-10-2005. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Instant claims 1 and 3 require a synergistic effect of the HDAC inhibitor, PDX-101 and melphelan in the treatment of a cancer in a patient.  Claim 4 requires that the patient has a hematological c cancer.  Claim 5 requires that the hematological cancer of claim 4 is multiple myeloma.  All claims require the administration of either a) (i) PDX-101, followed by (ii) PDX-101 and melphalen, or b) melphalen, followed by (ii)PDX-101 and melphalen.
The specification teaches exposure of four myeloma cell lines to a)(i) PDX-101, followed by (ii) PDX-101 and melphalen (“2” in Table 2) resulted in an “additive” effect in the JJN3, LP-1, RPMI-8226 cell lines and a synergistic effect in the U266 cell line.  The specification teaches 

All claims are rejected.

All other rejections and/or objections as set forth or maintained in the prior Office action are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643